DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 14-15, and 23-25 are independent claims.
Claims 1-9, 11-16, and 18-25 are pending.

Claim Objections
Claims 12-13 are objected to because of the following informalities: the claims are missing a transitional phrase (see MPEP 2111.03).  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (see MPEP 2106.03 Eligibility Step 1).  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-9, it is not clear if each agitator has a corresponding seat or if only one of the plurality of agitators has a seat. For examination purposes, examiner assumes that each agitator has a corresponding seat
Claim 14 is indefinite because it recites a use but fails to recite steps involved in the method/process. Due to this failure to set forth any steps, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced (see “Use” Claims under MPEP 2173.05(q)(I)). Besides missing steps, the claim is missing a transitional phrase (see MPEP 2111.03). Since there is no transitional phrase, it is not clear which portion of the claim is the preamble and which portion of the claim is the body of the claim.
Claim 14 recites the limitation "the well" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynde et al. US20080251254.
Regarding independent claim 1, Lynde discloses, in Figures 1-4,
A tubing string (Lynde; Fig. 1; drill string 30) comprising an agitator (Lynde; Fig. 2-4; the assembly of internal components 88, 80, 78, 76, 74, 94, 92, and 90 of vibration sub 46 from the exemplary vibratory assembly 60 which represents vibration sub 46; [0019]) mounted within an interior of the tubing string (Lynde; Fig. 2) at an intermediate position between an uphole end and a downhole end of the tubing string (Lynde; Fig. 1); and in which the agitator comprises a plurality of agitators (the assembly of internal components 88, 80, 78, 76, 74, 94, 92, and 90 of vibration subs 46, 48, 50, and 52; [0019]; exemplary vibratory assembly 60 represents each of the vibration subs 46, 48, 50, and 52) mounted and spaced from one another within the interior of the tubing string at different respective intermediate positions along at least a portion of a longitudinal length of the tubing string (Lynde; Fig. 1; the assembly of internal components 88, 80, 78, 76, 74, 94, 92, and 90 of vibration subs 46, 48, 50, and 52 are longitudinally/axially spaced apart from each other along the wellbore length and the tubing string length).

Regarding claim 7, Lynde discloses in which: the agitator is a fluid-actuated agitator (Lynde; [0022]; motor 74 and sensor 92 is responsive to a fluid pulsed signal from surface pulse generator 54); the agitator defines a fluid passageway between an uphole end and a downhole end of the agitator (Lynde; Fig. 1-2); and the agitator has a motor that rotates and vibrates under flow through the fluid passageway (Lynde; [0022]; [0019] motor 74 rotates vibratory element 80 within compartment 70 to cause vibration).

Regarding claim 12, Lynde discloses The tubing string of claim 1 disposed below ground within a well that penetrates a formation within the earth (Lynde; Fig. 1).

Regarding claim 13, Lynde discloses The tubing string of claim 12 forming a drilling string (Lynde; Fig. 1; drill string 30).

Regarding claim 14, Lynde discloses A method of operating the tubing string of claim 1 within the well (Lynde; Fig. 1).

Claim(s) 1, 7, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuel US11261685.
Regarding independent claim 1, Samuel discloses, in Figures 1-2, 3A-3B, and 4-5,
A tubing string (Samuel; Fig. 1; drill string 108) comprising an agitator (Samuel; Fig. 1-2; the internal components of agitator assembly 140) mounted within an interior of the tubing string at an intermediate position between an uphole end and a downhole end of the tubing string (Samuel; Fig. 1); and in which the agitator comprises a plurality of agitators mounted and spaced from one another within the interior of the tubing string at different respective 

Regarding claim 7, Samuel discloses in which: the agitator is a fluid-actuated agitator (Samuel; Fig. 1-2; the internal components of agitator assembly 140); the agitator defines a fluid passageway between an uphole end and a downhole end of the agitator (Samuel; Fig. 1-2, 3A-3B); and the agitator has a motor that rotates and vibrates under flow through the fluid passageway (Samuel; Fig. 2 and 3A-3B; power section 200 with two different concentric stator/rotor combinations).

Regarding claim 12, Samuel discloses The tubing string of claim 1 disposed below ground within a well that penetrates a formation within the earth (Samuel; Fig. 1).

Regarding claim 13, Samuel discloses The tubing string of claim 12 forming a drilling string (Samuel; Fig. 1; drill string 108).

Claim(s) 1, 7, 11-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quero et al. US20210404291.
Regarding independent claim 1, Quero discloses, in Figures 1A-1B and 2,
A tubing string (Quero; Fig. 1A; tubing string, work string, coiled tubing 112 from coiled tubing reel 114; [0015, 0019]) comprising an agitator (Quero; Fig. 1B-2; dart 118/200; [0027] “agitator tool”) mounted within an interior of the tubing string at an intermediate position between an uphole end and a downhole end of the tubing string (Quero; Fig. 1A); and in which the agitator comprises a plurality of agitators mounted and spaced from one another within the interior of the tubing string at different respective intermediate positions along at least a portion of a longitudinal length of the tubing string (Quero; [0025] “additional dart”).

Regarding claim 11, Quero discloses in which the tubing string is a coiled tubing string (Quero; Fig. 1A; tubing string, work string, coiled tubing 112 from coiled tubing reel 114; [0015, 0019]).

Regarding claim 12, Quero discloses The tubing string of claim 1 disposed below ground within a well that penetrates a formation within the earth (Quero; Fig. 1A).

Regarding claim 14, Quero discloses A method of operating the tubing string of claim 1 within the well (Quero; Fig. 1A).

For the purpose of rejection dependent claims 8-9, an alternative interpretation of rejecting claims 1 and 7 with Quero is presented below which relies on Quero’s dart 400 shown in Figure 4:
Regarding independent claim 1, Quero discloses, in Figures 1A-1B and 4,
A tubing string (Quero; Fig. 1A; tubing string, work string, coiled tubing 112 from coiled tubing reel 114; [0015, 0019]) comprising an agitator (Quero; Fig. 1B and 4; dart 118/400; [0027] “agitator tool”) mounted within an interior of the tubing string at an intermediate position between an uphole end and a downhole end of the tubing string (Quero; Fig. 1A); and in which the agitator comprises a plurality of agitators mounted and spaced from one another within the interior of the tubing string at different respective intermediate positions along at least a portion of a longitudinal length of the tubing string (Quero; [0025] “additional dart”).

For the purpose of rejection dependent claims 8-9, an alternative interpretation of rejecting claims 1 and 7 with Quero is presented below which relies on Quero’s dart 400 shown in Figure 4:
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 15-16, 19, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quero et al. US20210404291 in view of Schnelle et al. US4611374.
Regarding claim 2, Quero discloses in which an inner wall of the tubing string upon which the agitator sits (Quero; Fig. 2; [0031] locking ring 214 engages profile in the tubing string).
Quero does not disclose in which an inner wall of the tubing string is indented to form a seat upon which the agitator sits.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the tubing string as taught by Quero to be indented to form a seat as taught by Schnelle for the purpose of creating an integral assembly that reduces assembly time and assembly labor (Schnelle; col. 1:22-32 reduce assembly time and assembly labor).

Regarding claim 3, Quero in view of Schnelle teaches in which the tubing string is one or both crimped or dimpled to form the seat (Schnelle; Fig. 1; crimped preseat indentation 12).

Regarding claim 4, Quero in view of Schnelle teaches in which: the seat is an uphole facing seat (Schnelle; Fig. 1; crimped preseat indentation 12); the inner wall of the tubing string (Quero; Fig. 1A-1B); and the agitator is retained the uphole facing seat (Schnelle; Fig. 1; crimped preseat indentation 12).
The previously cited combination of Quero in view of Schnelle does not teach the inner wall of the tubing string is indented to form a downhole facing seat; and the agitator is retained between the uphole facing seat and the downhole facing seat.
Schnelle teaches the inner wall of the tubing string is indented to form a downhole facing seat (Schnelle; Fig. 1; crimped retaining indentation 14); and the agitator is retained between the uphole facing seat and the downhole facing seat (Schnelle; Fig. 1; crimped preseat indentation 12 and crimped retaining indentation 14 secure poppet 30).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the tubing string as taught by Quero in view of Schnelle to be indented to form a downhole facing seat and to configure the agitator so that it is retained between the uphole facing seat and the downhole facing seat as taught by Schnelle for the purpose of creating an integral assembly that reduces assembly time and assembly labor 

Regarding claim 5, Quero in view of Schnelle teaches in which an outer housing of the agitator contacts the seat in use (Quero; Fig. 2; the assembly of housing 202, tapered second end 212, and locking ring 214, in which the portion that comprises the locking ring 214 is configured to engage the inner profile of the tubing string; [0030-0031]).

Regarding claim 6, Quero in view of Schnelle teaches in which the outer housing (Quero; Fig. 2; the assembly of housing 202, tapered second end 212, and locking ring 214) comprises a sleeve that defines an exterior of the outer housing (Quero; Fig. 2; the assembly of housing 202, tapered second end 212, and locking ring 214 is sleeve-shaped with outer surface 204 and inner surface 206), in which an outer diameter of the sleeve narrows at an intermediate cylindrical portion of the sleeve (Quero; Fig. 2; the outer diameter narrows at the top/upper/uphole portion of tapered second end 212 adjacent the locking ring 214).

Regarding independent claim 15, Quero in view of Schnelle teaches the invention substantially the same as described above in reference to claims 1-4, and
A method (Quero Fig. 1A and Schnelle Fig. 1) comprising: forming or installing a seat (Schnelle; Fig. 1; crimped preseat indentation 12 for poppet 30) within an interior of a tubing string (Quero; Fig. 1A; tubing string, work string, coiled tubing 112 from coiled tubing reel 114; [0015, 0019]) at an intermediate position between an uphole end and a downhole end of the tubing string (Quero; Fig. 1A; [0020] dart 118/200 lands at any intermediate position along tubing string 112; [0031] seating at a receiving sub), in which forming the seat is accomplished by one or both crimping and dimpling an exterior of the tubing string (Schnelle; Fig. 1; crimped preseat indentation 12 for poppet 30); and conveying an agitator (Quero; Fig. 1B-2; dart 

Regarding claim 16, Quero in view of Schnelle teaches further comprising, after the agitator is conveyed to the seat (Schnelle; Fig. 1; crimped preseat indentation 12 for poppet 30), forming or installing a second seat (Schnelle; Fig. 1; crimped retaining indentation 14) within the interior of the tubing string to retain the agitator between the first seat and the second seat (Schnelle; Fig. 1; crimped preseat indentation 12 and crimped retaining indentation 14 secure poppet 30).

Regarding claim 19, Quero in view of Schnelle teaches in which conveying further comprises applying fluid pressure in a first direction within the interior of the tubing string (Quero; [0015] pumping the dart).

Regarding independent claim 23, Quero in view of Schnelle teaches the invention substantially the same as described above in reference to claims 1-4, and
A tubing string (Quero; Fig. 1A; tubing string, work string, coiled tubing 112 from coiled tubing reel 114; [0015, 0019]) comprising an agitator (Quero; Fig. 1B-2; dart 118/200; [0027] “agitator tool”) mounted within an interior of the tubing string at an intermediate position between an uphole end and a downhole end of the tubing string (Quero; Fig. 1A; [0020] dart 118/200 lands at any intermediate position along tubing string 112; [0031] seating at a receiving sub), in which: an inner wall of the tubing string is indented to form a seat upon which the agitator sits (Schnelle; Fig. 1; crimped preseat indentation 12 for poppet 30); and the tubing string is one or both crimped or dimpled to form the seat (Schnelle; Fig. 1; crimped preseat indentation 12 for poppet 30).

Regarding independent claim 24, Quero in view of Schnelle teaches the invention substantially the same as described above in reference to claims 1-4, and
A tubing string (Quero; Fig. 1A; tubing string, work string, coiled tubing 112 from coiled tubing reel 114; [0015, 0019]) comprising an agitator (Quero; Fig. 1B-2; dart 118/200; [0027] “agitator tool”) mounted within an interior of the tubing string at an intermediate position between an uphole end and a downhole end of the tubing string (Quero; Fig. 1A; [0020] dart 118/200 lands at any intermediate position along tubing string 112; [0031] seating at a receiving sub), in which: an inner wall of the tubing string is indented to form a seat upon which the agitator sits (Schnelle; Fig. 1; crimped preseat indentation 12 for poppet 30); the seat is an uphole facing seat (Schnelle; Fig. 1; crimped preseat indentation 12 for poppet 30); the inner wall of the tubing string is indented to form a downhole facing seat (Schnelle; Fig. 1; crimped retaining indentation 14); and the agitator is retained between the uphole facing seat and the downhole facing seat (Schnelle; Fig. 1; crimped preseat indentation 12 and crimped retaining indentation 14 secure poppet 30).

Regarding independent claim 25, Quero in view of Schnelle teaches the invention substantially the same as described above in reference to claims 1-4, and
A method (Quero Fig. 1A and Schnelle Fig. 1) comprising: forming or installing a seat (Schnelle; Fig. 1; crimped preseat indentation 12 for poppet 30) within an interior of a tubing string (Quero; Fig. 1A; tubing string, work string, coiled tubing 112 from coiled tubing reel 114; [0015, 0019]) at an intermediate position between an uphole end and a downhole end of the tubing string (Quero; Fig. 1A; [0020] dart 118/200 lands at any intermediate position along tubing string 112; [0031] seating at a receiving sub); conveying an agitator (Quero; Fig. 1B-2; dart 118/200; [0027] “agitator tool”) through the interior of the tubing string until the agitator contacts the seat (Quero; Fig. 1A; [0020] dart 118/200 lands at any intermediate position along .

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quero et al. US20210404291 alone.
Regarding claim 8, Quero discloses in which the agitator comprises a compressible element that supports the motor and compresses under fluid flow through the agitator in a direction (Quero; Fig. 4; “spring mechanism”).
The previously recited disclosure/teachings of Quero does not disclose compresses under fluid flow through the agitator in a downhole direction.
In another portion of Quero’s disclosure, Quero teaches compresses under fluid flow through the agitator in a downhole direction (Quero; Fig. 3; spring 318).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the direction of the compression as taught by Quero in Figure 4 so that it is in the downhole direction as taught by Quero in Figure 3 for the purpose of achieving the desired agitation frequency and hammering effects (Quero; [0038] “agitation frequency”; [0042] “hammering effect”).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quero et al. US20210404291 in view of Coffman et al. US5957220.
Regarding claim 9, Quero discloses in which the agitator (Quero; Fig. 4; dart 400; [0039-0042] “agitator tool”) comprises the motor (Quero; Fig. 4; rotatable valve 414 is a motor with impeller blades 415 which is consistent with 17035659 applicant’s turbine motor).
a thrust bearing assembly that supports the motor.
Coffman teaches a thrust bearing assembly that supports the motor (Coffman; Fig. 2C; oscillator annular thrust bearing 132 that supports rotary shaft 68; col. 11:10-13).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the agitator as taught by Quero to include a thrust bearing assembly as taught by Coffman for the purpose of minimizing rotational friction losses and increasing the durability/life of the motor.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quero et al. US20210404291 in view of Schnelle et al. US4611374 as applied to claim 15 above, and further in view of Echols et al. US9726004.
Regarding claim 18, Quero in view of Schnelle teaches further comprising the agitator is in the intermediate position (Quero; Fig. 1A; [0020] dart 118/200 lands at any intermediate position along tubing string 112; [0031] seating at a receiving sub).
Quero in view of Schnelle does not teach using an agitator position sensor to confirm that the agitator is in the intermediate position.
Echols teaches using an agitator position sensor to confirm that the agitator is in the intermediate position (Echols; Fig. 5; electric gauges 412 that detect vibration with the use of accelerometers and communicates the location via electric cable 418; col. 5:48-67).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Quero in view of Schnelle to include an agitator position sensor as taught by Echols for the purpose of determining the location of downhole equipment and events so that the operator can proceed with operations with the knowledge that downhole equipment have been installed at the correct positions/depths within a wellbore.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quero et al. US20210404291 in view of Schnelle et al. US4611374 as applied to claim 15 above, and further in view of Bomersbach et al. US20210215469.
Regarding claim 20, Quero in view of Schnelle teaches further comprising, forming or installing the seat (Schnelle; Fig. 1; crimped preseat indentation 12 for poppet 30), the interior a drift inner diameter of the tubing string (Quero; Fig. 1A; tubing string, work string, coiled tubing 112 from coiled tubing reel 114; [0015, 0019]).
Quero in view of Schnelle does not teach further comprising, prior to forming or installing the seat, passing a drift tool through the interior to confirm a drift inner diameter of the tubing string.
Bomersbach teaches further comprising, prior to, passing a drift tool through the interior to confirm a drift inner diameter of the tubing string (Bomersbach; [0005]; [0031] drift element 32).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Quero in view of Schnelle to include an initial drifting step prior to seat forming as taught by Bomersbach for the purpose of “verifying the inner diameter of the tubulars” to prevent/avoid tools/objects from getting stuck in the tubing string (Bomersbach; [0005] “Verifying the inner diameter of the tubulars”).

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quero et al. US20210404291 in view of Schnelle et al. US4611374 as applied to claim 15 above, and further in view of Samuel US11261685.
Regarding claim 21, Quero in view of Schnelle teaches further comprising: inserting the tubing string within a well that penetrates a formation within the earth (Quero; Fig. 1A); and using the tubing string to the well (Quero; Fig. 1A).
to drill or ream the well.
Samuel teaches using the tubing string to drill or ream the well (Samuel; Fig. 1; drill string 108 includes a downhole drilling motor 152 and a drill bit 114 for drilling deviated well sections).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method and the tubing string as taught by Quero in view of Schnelle to include a drilling motor and drill bit and using the tubing string to drill or ream the well as taught by Samuel for the purpose of drilling/reaming out obstacles/blockages in a wellbore or to extend the length of a wellbore.

Regarding claim 22, Quero in view of Schnelle and Samuel teaches in which the tubing string is moved sufficiently down the well to position the agitator within a horizontal or deviated part of the well (Samuel; Fig. 1; drill string 108 includes a downhole drilling motor 152 and a drill bit 114 for drilling deviated well sections; col. 8:30-32 “horizontal portion of a wellbore”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	3/8/22